Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The filed terminal disclaimer and amendments overcome the objections, the 112 rejections, and the double patenting rejection, all of which are hereby withdrawn.

Claim Objections
Claims 16-21 are objected to because of the following informalities:  
Claim 16 recites: “the opening defined in part by the resilient fixed beam structure….”
There is no antecedent basis for the term “the resilient fixed beam structure”.
In order to expedite prosecution, claim 16 is construed as “the opening defined in part by [[the]] a resilient fixed beam structure….”
All claims which depend from claim 16 are objected to by virtue of depending from an objected parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shirey et al. (US 8,157,222, “Shirey”) in view of Neil (US 4,840,345 “Neil”).

Regarding claim 1, Shirey discloses A clip, comprising: first and second portions joined to one another by a living hinge (Figs. 1-3, 5, col. 3, lines 15-60; wire harness clamp 10 is a clip comprising a half 110 and a half 120 joined to one another by a hinge 130); 
a snap including first and second coupling elements respectively provided on the first and second portions (Figs. 1-3, 5, col. 3, lines 15-60; a latch 140 is a snap including a catch tab 146 provided on the half 110 and a flange 144 provided on the half 120), 
the first and second coupling elements decoupled from one another in an open clip position and coupled to one another in a closed clip position (Figs. 1-3, 5, col. 3, lines 15-60; the catch tab 146 ; 
and wherein at least one of the first and second portions include a spring, the spring configured to clamp about a wiring in the closed clip position (Figs. 1-3, 5, col. 3, lines 15-60; the half 120 includes the flexible member 112 which is a spring which clamps a wiring in the closed clip position), 
wherein the spring circumscribes an opening extending through the width (Figs. 1-3, 5, col. 3, lines 15-60; the flexible member 112 circumscribes an opening extending through the width when engaged with the wires as illustrated in Fig. 5).
Shirey does not disclose at least one of the first and second portions define an elongated slot extending a length in a longitudinal direction and through a width of the clip, the length greater than the width, the elongated slot having an open end and a closed end, the open end accessible from the longitudinal direction with the first and second portions secured to one another in the closed clip position such that the open end remains unobstructed by the first and second portions in the longitudinal direction.
Neil discloses at least one of the first and second portions define an elongated slot extending a length in a longitudinal direction and through a width of the clip, the length greater than the width, the elongated slot having an open end and a closed end (Figs. 1-2, col. 2, line 50, col. 3, line 6; hook member 30 is an elongated slot extending a length in a longitudinal direction and through a width of the clip 10, the length of the hook member 30 is greater than the width of the clip 10, the hook member 30 has an open end towards the right of Fig. 1, and a closed end towards the left of Fig. 1), 
the open end accessible from the longitudinal direction with the first and second portions secured to one another in the closed clip position such that the open end remains unobstructed by the first and second portions in the longitudinal direction (Figs. 1-2, col. 2, line 50, col. 3, line 6; the open end of the hook member 30 is accessible from the longitudinal direction with first and second portions .
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp with Neil’s slot, so that the clip may retain one or more other elongate members in addition to the electrical wiring harness, as suggested by Neil at col. 3, lines 7-8.

Regarding claim 3, Shirey in view of Neil discloses the claimed invention as applied to claim 1, above.
Shirey discloses each of the first and second portions include one of the spring with its opening to provide first and second springs respectively on the first and second portions with first and second openings respectively (Figs. 1-3, 5, col. 3, lines 15-60; each half 110 and 120 includes flexible members 122 and 112, respectively, and each of the flexible members 122 and 112 has a respective opening), 
the first and second springs are provided by resilient fixed beam structures with a flat portion that is configured to engage the wiring (Figs. 1-3, 5, col. 3, lines 15-60; the flexible members 122 and 112 each are resilient fixed beam structures with a flat portion as illustrated in Figs. 2-3 and 5 that is configured to engage the wiring).

Regarding claim 12, Shirey in view of Neil discloses the claimed invention as applied to claim 1, above.
Shirey discloses the first coupling element is provided by one of a hook and a protrusion (Figs. 1-3, 5, col. 3, lines 15-60; the catch tab 146 is a hook), 
and the second coupling element is provided by the other of the hook and the protrusion (Figs. 1-3, 5, col. 3, lines 15-60; the flange 144 is a protrusion).

Claims 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shirey in view of Neil, as applied to claim 1 above, in view of Yuta (US 2007/0215757, “Yuta”).

Regarding claim 2, Shirey in view of Neil discloses the claimed invention as applied to claim 1, above.
	Shirey, col. 4, lines 43-45, discloses that the wire harness clamp 10 can be made from any material known to those skilled in the art, including polymers.
	Shirey does not disclose the clip is unitary molded plastic structure.
	Yuta discloses a clip is unitary molded plastic structure (Fig. 1, abstract, an integrally molded plastic fastener comprises a base and a pair of clamps).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp, as modified by Neil, with Yuta’s unitary molded plastic structure in order to reduce vibration transmission between the elongated components and the work-piece, as suggested by Yuta at [0002].

Regarding claim 4, Shirey in view of Neil discloses the claimed invention as applied to claim 3, above.
Shirey does not disclose the first and second openings defines a trapezoidal shape.
Yuta discloses a wiring harness clip having openings which defines a trapezoidal shape (Fig. 8, [0041]; pressing member 25 defines a trapezoidal shape).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp, as modified by Neil, 

Regarding claim 5, Shirey in view of Neil discloses the claimed invention as applied to claim 1, above.
Shirey discloses each of the first and second portions is provided by a U-shaped portion comprising a first leg (Figs. 1-3, 5, col. 3, lines 15-60; each of the half 110 and the half 120 are provided by a U-shaped portion, defined by the respective wall of the clamp, which are respective first legs, and a portion of the respective flexible member 122 and 112 which forms the U-shaped portion),
each of the springs extending from inwardly toward one another from their respective first leg (Figs. 1-3, 5, col. 3, lines 15-60; the flexible members 112 and 122, which are springs, extend inwardly toward on another from the respective walls of the clamp),
and the spring is different than the first leg (Figs. 1-3, 5, col. 3, lines 15-60; the flexible members 112 and 122, which are springs, are different than the respective walls of the clamp).
Shirey does not disclose an adjoining second leg such that each of the first and second portions have the elongated slot, and the spring is different than second legs.
Neil discloses the second portions have the elongated slot (Figs. 1-2, col. 2, line 50, col. 3, line 6; hook member 30 is an elongated slot).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp, as modified by Neil, with Neil’s slot, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so enables the to retain one or more other elongate members in addition to the electrical wiring harness, as suggested by Neil at col. 3, lines 7-8.
an adjoining second leg, and the spring is different than the second leg (Fig. 8, [0041]; pressing member 25 has an adjoining second leg which adjoins the wall portion of the cover 11 and this second leg is different that the spring portion of the pressing member 25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp, as modified by Neil, with Yuta’s second leg structure in order to reduce vibration transmission between the elongated components and the work-piece, as suggested by Yuta at [0002].

Regarding claim 6, Shirey in view of Neil and Yuta discloses the claimed invention as applied to claim 5, above.
Shirey discloses the first legs define two parallel interior walls (Figs. 1-3, 5, col. 3, lines 15-60; the outer walls of the respective half 110 and half 120 are respective first legs which define two parallel interior walls).

Regarding claim 7, Shirey in view of Neil and Yuta discloses the claimed invention as applied to claim 5, above.
Shirey discloses each of the first legs supports a first and second projection respectively extending to a first and second face (Figs. 1-3, 5, col. 3, lines 15-60; each of the walls of the respective half 110 and half 120, which are respective first legs, include projections which extend at a 90 degree angle from the wall, to a first and second face), 
the first projections adjacent to the hinge (Figs. 1-3, 5, col. 3, lines 15-60; the respective first projections are adjacent to the hinge 130), 
and the second projections adjacent to the snap (Figs. 1-3, 5, col. 3, lines 15-60; the respective second projections are adjacent to the latch 140), 
and the second faces abutting one another in the closed clip position (Figs. 1-3, 5, col. 3, lines 15-60; the respective faces of the second projections abut one another when the latch 140 is in the closed positon).
Shirey does not disclose the first faces abutting one another in the closed clip position.
Yuta discloses first faces abutting one another in the closed clip position (Figs. 6-7, [0043]; the projections near the hinge abut one another in the closed clip position). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp, as modified by Neil and Yuta, with Yuta’s harness structure in order to reduce vibration transmission between the elongated components and the work-piece, as suggested by Yuta at [0002].

Regarding claim 8, Shirey in view of Neil and Yuta discloses the claimed invention as applied to claim 7, above.
Shirey does not disclose a relief notch is provided between the first and second projections and each of the springs.
Yuta discloses a relief notch is provided between the first and second projections and each of the springs (Figs. 6-7, [0041]; the pressing member 25 is a spring, and notch is provided between the edge of the pressing member 25 and each of the projections from the cover 11 which provides relief when the clip is in a closed position).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp, as modified by Neil and 

Regarding claim 9, Shirey in view of Neil and Yuta discloses the claimed invention as applied to claim 5, above.
Shirey discloses the clip extends a width direction, a length direction and a height direction, the length direction corresponding to a longitudinal direction (Figs. 1-3, 5, col. 2, lines 41-42, col. 3, lines 15-60; wire harness clamp 10 is a clip has a rectangular shape which extends in a width, length and height direction, the length direction corresponding to a longitudinal direction), 
and comprising an attachment feature extending from the first portion in the height direction (Figs. 1-3, 5, col. 4, line 4; the attachment stud 150 is an attachment that extends from the first portion in the height direction).
Shirey discloses the wire harness clamp 10 can have an extended length, is not restricted to the described examples and embodiments, and changes will occur to those skilled in the art (col. 4, lines 30-55).
Shirey does not disclose a clip height greater than a clip width and less than a clip length, and comprising an attachment feature at least half of the clip height.
	It would have been obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s clip to have a height greater than a clip width and less than a clip length, and an attachment feature at least half of the clip height, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  The different dimensions of the clip and the attachment stud 

Regarding claim 10, Shirey in view of Neil and Yuta discloses the claimed invention as applied to claim 9, above.
Shirey does not disclose the first legs are thicker than the second legs in the height direction.
It would have been obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s clip to have the first legs are thicker than the second legs in the height direction, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  The different dimensions of the clip and the attachment stud would predictably accommodate the different diameters of the wire harnesses as discussed by Shirey at col. 4, lines 20-30. 

Regarding claim 11, Shirey in view of Neil and Yuta discloses the claimed invention as applied to claim 5, above.
Shirey discloses an attachment that extends and is configured to secure the clip to a structure (Figs. 1-3, 5, col. 4, line 4; the attachment stud 150 is an attachment that extends and is configured to secure the clip to a structure).
Shirey does not disclose the second leg.
Yuta discloses the second leg (Fig. 8, [0041]; pressing member 25 has an adjoining second leg).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp, as modified by Neil, .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shirey in view of Neil, as applied to claim 1, above, in view of Alloway et al. (US 2007/0063111, “Alloway”).

Regarding claim 13, Shirey in view of Neil discloses the claimed invention as applied to claim 1, above.
Shirey does not disclose a first bar interconnecting the first portions of multiple clips, and a second bar interconnecting the second portions of the multiple clips.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have duplicated Shirey’s clip, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Shirey, col. 4, lines 20-30, discloses that the wires can have significantly different diameters and amounts.  Therefore, a person of ordinary skill in the art would predictably have duplicated the clips in order to securely harness a conductive wire arrangement that has larger diameters or greater amounts.
Alloway discloses a first bar interconnecting the first portions of multiple clips, and a second bar interconnecting the second portions of the multiple clips (Figs. 1 and 6, [0011]-[0013]; the retainer 10 comprises multiple attachment portions 28, which are construed as multiple clips, and the first closure portion 12 is a first bar interconnecting the first portion of multiple clips, and the second closure portion 14 is a second bar interconnecting the second portion of multiple clips).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s clip assembly, as modified by Neil, with .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shirey in view of Neil as applied to claim 1, above, in view of Davidson (US 2012/0168109, “Davidson”).

Regarding claim 14, Shirey in view of Neil discloses the claimed invention as applied to claim 1, above.
Shirey discloses the sprue configured to be removed during a clip manufacturing process (Examiner notes: the limitations regarding the sprue configured to be removed during a clip manufacturing process is a process limitation in a product claim and is treated in accordance with MPEP 2113.  This process limitation results in a product structure that is the same as the product of Shirey, therefore this limitation is anticipated by Shirey).
Shirey does not disclose the assembly further comprising a sprue interconnecting multiple clips along a width direction.
Davidson discloses an assembly further comprising a sprue interconnecting multiple clips along a width direction (Figs. 1A,B-2A,B, [0002], [0016]; an assembly comprising a sprue 10, 20 interconnecting multiple industrial parts in a width direction).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s clip assembly, as modified by Neil, with Davidson’s sprue in order to provide for a manufacturing process the clips, as suggested by Davidson at [0002].

s 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shirey in view of Neil as applied to claim 1, above, in view of Takahashi et al. (US 4,918,261, “Takahashi”).  

Regarding claim 15, Shirey in view of Neil discloses the claimed invention as applied to claim 1, above.
Shirey discloses the clip according to claim 1 (Figs. 1-3, 5, col. 3, lines 15-60; wire harness clamp 10 is a clip).
Shirey does not disclose a wiring harness having multiple wires, each wire having a conductor covered in insulation, the insulation includes webbing that interconnects the wires to one another, wherein each conductor is formed of a solid, non-stranded conductive material and wherein each of the conductors has a profile having a profile width and a profile height, wherein the profile width is at least twice the profile height. 
Takahashi discloses a wiring harness having multiple wires (Figs. 7, 18, 64, col. 4, lines 34-35, col. 5, line 63-col. 6, line 5, col. 12, lines 4-14; wire harness W has multiple wires 1), 
each wire having a conductor covered in insulation (Figs. 7, 18, 64, col. 4, lines 34-35, col. 5, line 63-col. 6, line 5, col. 12, lines 4-14; each of the multiple wires 1 has a conductor covered in insulation resin 2), 
the insulation includes webbing that interconnects the wires to one another (Figs. 7, 18, 64, col. 4, lines 34-35, col. 5, line 63-col. 6, line 5, col. 12, lines 4-14; the insulation resin 2 includes webbing that interconnects the multiple wires 1 to one another), 
wherein each conductor is formed of a solid, non-stranded conductive material and wherein each of the conductors has a profile having a profile width and a profile height wherein the profile width is at least twice the profile height (Figs. 7, 18, 64, col. 4, lines 34-35, col. 5, line 63-col. 6, line 5, col. 12, lines 4-14; each of the multiple wires 1 is a conductive strip formed of a solid, non-stranded . 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s harness, as modified by Neil, with Takahashi’s flat wire harness in order to durably and securely hold the wires in the flat wire harness.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirey in view of Yuta.  

Regarding claim 16, Shirey discloses A wiring harness clip comprising: first and second portions joined to one another by a living hinge (Figs. 1-3, 5, col. 3, lines 15-60; wire harness clamp 10 is a clip comprising a half 110 and a half 120 joined to one another by a hinge 130), 
a snap including first and second coupling elements respectively provided on the first and second portions (Figs. 1-3, 5, col. 3, lines 15-60; a latch 140 is a snap including a catch tab 146 provided on the half 120 and a flange 144 provided on the half 110), 
the first and second coupling elements decoupled from one another in an open clip position and coupled to one another in a closed clip position (Figs. 1-3, 5, col. 3, lines 15-60; the catch tab 146 and the flange 144 are decoupled from one another in an open clip position and coupled to one another in a closed clip position); 
and wherein at least one of the first and second portions include a spring (Figs. 1-3, 5, col. 3, lines 15-60; the half 110 includes the flexible member 112 which is a spring), 
the spring configured to clamp about a wiring in the closed clip position (Figs. 1-3, 5, col. 3, lines 15-60; the flexible member 112 which is a spring which clamps a wiring in the closed clip position), 
wherein the spring circumscribes a contiguous unbroken opening extending through the width (Figs. 1-3, 5, col. 3, lines 15-60; the flexible member 112 circumscribes a contiguous unbroken opening extending through the width when engaged with the wires as illustrated in Fig. 5), 
the opening defined in part by [[the]] a resilient fixed beam structure with a flat portion that is configured to clamp about a wiring in the closed clip position (Figs. 1-3, 5, col. 3, lines 15-60; the opening is defined by the flexible member 112 with a flat portion that is configured to clamp about a wiring in the closed clip position. Examiner’s note: see the “Claim Objections” section above for an explanation of the construction of this limitation.).
Shirey does not disclose the spring circumscribes a contiguous unbroken opening extending through the width in both the open clip position and the closed clip position.
Yuta discloses a spring circumscribes a contiguous unbroken opening extending through the width in both the open clip position and the closed clip position (Fig. 8, [0041]; pressing member 25 is a spring that circumscribes a contiguous unbroken opening extending through the width in both the open clip position and the closed clip position).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp with Yuta’s trapezoidal shape structure in order to reduce vibration transmission between the elongated components and the work-piece, as suggested by Yuta at [0002].

Regarding claim 17, Shirey in view of Yuta discloses the claimed invention as applied to claim 16, above.
Shirey, col. 4, lines 43-45, discloses that the wire harness clamp 10 can be made from any material known to those skilled in the art, including polymers.
	Shirey does not disclose the clip is unitary molded plastic structure.
	Yuta discloses a clip is unitary molded plastic structure (Fig. 1, abstract, an integrally molded plastic fastener comprises a base and a pair of clamps).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp, as modified by Yuta, with Yuta’s unitary molded plastic structure in order to reduce vibration transmission between the elongated components and the work-piece, as suggested by Yuta at [0002].

Regarding claim 18, Shirey in view of Yuta discloses the claimed invention as applied to claim 16, above.
Shirey does not disclose the first and second openings defines a trapezoidal shape.
Yuta discloses a wiring harness clip having openings which defines a trapezoidal shape (Fig. 8, [0041]; pressing member 25 defines a trapezoidal shape).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp, as modified by Yuta, with Yuta’s trapezoidal shape structure in order to reduce vibration transmission between the elongated components and the work-piece, as suggested by Yuta at [0002].

Regarding claim 19, Shirey in view of Yuta discloses the claimed invention as applied to claim 18, above.
Shirey discloses each of the first portions supports a first and second projection respectively extending to a first and second face (Figs. 1-3, 5, col. 3, lines 15-60; each of the walls of the respective half 110 and half 120, which are respective first legs, include projections which extend at a 90 degree angle from the wall, to a first and second face), 
the first projections adjacent to the hinge (Figs. 1-3, 5, col. 3, lines 15-60; the respective first projections are adjacent to the hinge 130), 
and the second projections adjacent to the snap (Figs. 1-3, 5, col. 3, lines 15-60; the respective second projections are adjacent to the latch 140), 
and the second faces abutting one another in the closed clip position (Figs. 1-3, 5, col. 3, lines 15-60; the respective faces of the second projections abut one another when the latch 140 is in the closed positon).
Shirey does not disclose the first faces abutting one another in the closed clip position.
Yuta discloses first faces abutting one another in the closed clip position (Figs. 6-7, [0043]; the projections near the hinge abut one another in the closed clip position). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s wire harness clamp, as modified by Yuta, with Yuta’s harness structure in order to reduce vibration transmission between the elongated components and the work-piece, as suggested by Yuta at [0002].

Regarding claim 20, Shirey in view of Yuta discloses the claimed invention as applied to claim 19, above.
Shirey does not disclose a relief notch is provided between the first and second projections and each of the springs.
Yuta discloses a relief notch is provided between the first and second projections and each of the springs (Figs. 6-7, [0041]; the pressing member 25 is a spring, and notch is provided between the edge of the pressing member 25 and each of the projections from the cover 11 which provides relief when the clip is in a closed position).
.

Claims 21 rejected under 35 U.S.C. 103 as being unpatentable over Shirey in view of Yuta as applied to claim 16, above, in view of Takahashi.  

Regarding claim 21, Shirey in view of Yuta discloses the claimed invention as applied to claim 16, above.
Shirey discloses the clip according to claim 15 (Figs. 1-3, 5, col. 3, lines 15-60; wire harness clamp 10 is a clip).
Shirey does not disclose having wiring with multiple wires, each wire having a conductor covered in insulation, the insulation includes webbing that interconnects the wires to one another, wherein each conductor is formed of a solid, non-stranded conductive material and wherein each of the conductors has a profile having a width and a height, wherein the width is at least twice the height. 
Takahashi discloses having wiring with multiple wires (Figs. 7, 18, 64, col. 4, lines 34-35, col. 5, line 63-col. 6, line 5, col. 12, lines 4-14; wire harness W has multiple wires 1), 
each wire having a conductor covered in insulation (Figs. 7, 18, 64, col. 4, lines 34-35, col. 5, line 63-col. 6, line 5, col. 12, lines 4-14; each of the multiple wires 1 has a conductor covered in insulation resin 2), 
the insulation includes webbing that interconnects the wires to one another (Figs. 7, 18, 64, col. 4, lines 34-35, col. 5, line 63-col. 6, line 5, col. 12, lines 4-14; the insulation resin 2 includes webbing that interconnects the multiple wires 1 to one another), 
wherein each conductor is formed of a solid, non-stranded conductive material and wherein each of the conductors has a profile having a width and a height wherein the width is at least twice the height (Figs. 7, 18, 64, col. 4, lines 34-35, col. 5, line 63-col. 6, line 5, col. 12, lines 4-14; each of the multiple wires 1 is a conductive strip formed of a solid, non-stranded conductive material and wherein each of the conductors has a generally rectangular profile having a width and a height wherein the width is at least twice the height). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shirey’s harness, as modified by Yuta, with Takahashi’s flat wire harness in order to durably and securely hold the wires in the flat wire harness.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847